UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 000-53590 SUNOVIA ENERGY TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0550703 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6408 Parkland Drive, Suite 104, Sarasota, Fl 34243 (Address of principal executive offices) 941-751-6800 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Smaller reporting company x Non-accelerated filero (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the Registrant’s Common Stock outstanding as of March 20, 2010 was 698,719,244. 1 FORM 10-Q INDEX Page PART I: FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 7 CONSOLIDATED BALANCE SHEETS 8 CONSOLIDATED STATEMENTS OF OPERATIONS 9 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 10 CONSOLIDATED STATEMENTS OF CASH FLOWS 12 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 35 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 41 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 ITEM 4. CONTROLS AND PROCEDURES 42 ITEM 4T. CONTROLS AND PROCEDURES 42 PART II. OTHER INFORMATION 42 ITEM 1.LEGAL PROCEEDINGS 42 ITEM 1A. RISK FACTORS 42 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 42 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 43 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 43 ITEM 5.OTHER INFORMATION 43 ITEM 6. EXHIBITS 43 SIGNATURES 45 2 Introductory Note Caution Concerning Forward-Looking Statements This Report and our other communications and statements may contain “forward-looking statements,” including statements about our beliefs, plans, objectives, goals, expectations, estimates, projections and intentions. These statements are subject to significant risks and uncertainties and are subject to change based on various factors, many of which are beyond our control. The words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “target,” “goal,” and similar expressions are intended to identify forward-looking statements, including when used in the negative. All forward-looking statements, by their nature, are subject to risks and uncertainties. Our actual future results may differ materially from those set forth in our forward-looking statements. Forward-looking statements include, but are not limited to, statements about: · our expectations regarding our expenses and revenue; · our anticipated cash needs and our estimates regarding our capital requirements and our needs for additional financing; · plans for future products, for enhancements of existing products and for development of new technologies; · our anticipated growth strategies; · existing and new customer relationships; · our technology strengths; · our intellectual property, third-party intellectual property and claims related to infringement thereof; · anticipated trends and challenges in our business and the markets in which we operate;and · sources of new revenue, if any. Although we believe that the expectations reflected in these forward-looking statements are reasonable, we can give no assurance that the expectations reflected in these forward-looking statements will prove to be correct. Although we believe that the expectations reflected in these forward-looking statements are reasonable and achievable, these statements involve risks and uncertainties and no assurance can be given that actual results will be consistent with these forward-looking statements. Current shareholders and prospective investors are cautioned that any forward-looking statements are not guarantees of future performance. Such forward-looking statements by their nature involve substantial risks and uncertainties, certain of which are beyond our control, and actual results for future periods could differ materially from those discussed in this report, depending on a variety of important factors, among which are our ability to implement our business strategy, our ability to compete with major established companies, the acceptance of our products in our target markets, the outcome of litigation, our ability to attract and retain qualified personnel, our ability to obtain financing, our ability to continue as a going concern, and other risks described from time to time in our filings with the Securities and Exchange Commission. Forward-looking statements contained in this report speak only as of the date of this report. Future events and actual results could differ materially from the forward-looking statements. You should read this report completely and with the understanding that actual future results may be materially different from what management expects. We will not update forward-looking statements even though its situation may change in the future. 3 PART 1: FINANCIAL STATEMENTS SUNOVIA ENERGY TECHNOLOGIES, INC. SUNOVIA ENERGY TECHNOLOGIES, INC. REPORT ON REVIEWS OF CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JANUARY 31, 2 SUNOVIA ENERGY TECHNOLOGIES, INC. Bobbitt, Pittenger & Company, P.A. 4 SUNOVIA ENERGY TECHNOLOGIES, INC. UCONTENTSU FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 CONSOLIDATED BALANCE SHEETS 2 CONSOLIDATED STATEMENTS OF OPERATIONS 3 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 5 March 17, 2010 To The Board of Directors and Stockholders Sunovia Energy Technologies, Inc. Sarasota , Florida REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have reviewed the accompanying consolidated balance sheet of Sunovia Energy Technologies, Inc., as of January 31, 2010 and the related consolidated statements of operations for the three and six months ended January 31, 2010 and 2009 and the related consolidated statements of cash flows for the six months ended January 31, 2010 and 2009 and the consolidated statement of changes in stockholders’ equity for the six months ended January 31, 2010.These consolidated financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Sunovia Energy Technologies, Inc., as of July 31, 2009 and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended, and in our report dated October 27, 2009, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying consolidated balance sheet as of July 31, 2009, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note A to the financial statements, the Company has experienced losses of $8,028,744 and $6,395,450 for the six months ended January 31, 2010 and 2009, respectively. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note A. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Certified Public Accountants Sarasota, Florida 6 SUNOVIA ENERGY TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS January 31, July 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Inventory Tooling - TOTAL CURRENT ASSETS Furniture and equipment, net Investment in EPIR Technologies, Inc. Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Convertible debenture - Due to EPIR Technologies, Inc. - Noncash compensation payable Common stock redemption Notes payable - Convertible debenture derivative liability - TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, $.001 par value; 1,500,000,000 shares authorized: 687,826,771 and 533,493,450 at January 31, 2010 and July 31, 2009, respectively, issued and outstanding Additional paid-in capital Accumulated deficit ) ) Less: treasury stock ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 0 See report of independent registered public accounting firm and notes to consolidated financial statements. 7 SUNOVIA ENERGY TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three For the Six For the Three For the Six Months Ended Months Ended Months Ended Months Ended January 31, 2010 January 31, 2010 January 31, 2009 January 31, 2009 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net sales $ Cost of sales Gross margin ) ) Expenses: Selling, general and administrative Research and development Total expenses Operating loss ) Other income: Interest and dividends Convertible debenture derivative loss - ) - - Total other income ) Loss before income tax benefit ) Income tax benefit - Net loss $ ) $ ) $ ) $ ) Loss per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted See report of independent registered public accounting firm and notes to consolidated financial statements. 8 SUNOVIA ENERGY TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Additional Common Stock Paid-in Accumulated Treasury Shares Amount Capital Deficit Stock Total Balance, August 1, 2008 $ $ $ ) $
